Order filed July 19, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00476-CV
                                    ____________

MEMORIAL HERMANN HEALTH SYSTEM INDIVIDUALLY AND D/B/A
   MEMORIAL HERMANN-KATY HOSPITAL, ET AL, Appellants

                                          V.

                          DONNIE HEINZEN, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-33241

                                      ORDER

      This is an accelerated appeal from an order signed May 17, 2018. Each of the
three sets of appellants timely filed a notice of appeal on June 6, 2018. The reporter’s
record was due by June 18, 2018. See Tex. R. App. P. 35.1(b).

      On June 19, 2018, Jennifer Gajevsky, the official court reporter, notified this
court that no arrangements had been made to pay for the reporter’s record. On July
2, 2018, Mary Wagner, counsel for Memorial Hermann Health System, notified this
court that although she had timely requested the reporter’s record and inquired about
payment procedures, she did not learn until June 29, 2018, that Gavjesky was out on
maternity leave. Wagner stated a substitute court reporter contacted her on July 2,
2018, and told her an invoice would be provided by the next day.

      We have not received the reporter’s record or a request for an extension of
time to file the record. Accordingly, we order the court reporter responsible for
preparing the reporter’s record in this appeal to file the record by July 30, 2018.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If the record is not
timely filed, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM